PER CURIAM.
Z.K., a child, was found guilty of battery on a law enforcement officer and resisting police officer without violence and placed on probation. The public defender’s office filed a brief and motion to withdraw under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We agree there are no arguable issues on appeal and affirm.
However, one issue must be addressed on remand. See Bell v. State, 798 So.2d 796, 796-97 (Fla. 4th DCA 2001). The amended delinquency disposition order incorrectly reads that the appellant pled “nolo contenedere [sic]”, but should read the appellant went to an adjudicatory hearing. Additionally, the amended order fails to include community service credits for employment and incorrectly gives credits for earning a “C” at school. The order should adhere to the oral pronouncement made by the trial court at the conclusion of the adjudicatory hearing. These errors appear to be merely scrivener’s errors that require correction, but not reversal. Id. at 797.
STONE, POLEN and HAZOURI, JJ., concur.